ORDER

PER CURIAM.
William Aexander appeals the dismissal of his petition for declaratory judgment and injunctive relief against James Purk-ett, the superintendent, and Phyllis By-land, the records officer, at the Farming-ton Correctional Center, requesting that he be given all jail-time credit for which he was entitled. The trial court dismissed the suit finding that Defendant did not assert *629a claim upon which relief could be granted. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We have, however, furnished the parties with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).